Citation Nr: 0934983	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  07-24 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from February 1966 to 
December 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, confirmed 
a 50 percent schedular rating for PTSD.

In November 2008, this matter was remanded in order to allow 
the Veteran the opportunity to testify at a hearing before 
the Board at the local regional office.  This hearing was 
held by means of a video conference in April 2009 and a 
transcript of these proceedings has been associated with the 
Veteran's claims file.  At the hearing, additional evidence 
pertinent to the Veteran's claim was submitted, accompanied 
by a waiver of initial RO consideration.  This evidence will 
be considered by the Board in reviewing the veteran's claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

For the reasons set forth hereinbelow, the Board finds that 
the Veteran's claims must be remanded.  

In this case, the Board notes that the Veteran's last VA 
examination with respect to his service-connected PTSD is 
dated in January 2004.  Since that time, the Veteran has 
submitted records indicating that his condition has worsened.  
Specifically, the Board notes a report dated in April 2009 
stating that the Veteran's condition has deteriorated in the 
past year.  The Board also notes that the Veteran's GAF score 
in January 2004 was 55.  This score has decreased to 45 in 
the latest records.  

Because the Veteran's last VA examination is over five years 
old and because the Veteran's records indicate that his 
disability has worsened, the Board concludes that this matter 
must be remanded for the Veteran to undergo a contemporaneous 
and thorough VA examination.  See Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43186 (1995).  

Prior to affording the Veteran with a VA examination in 
connection with his claim, the Veteran should be afforded an 
opportunity to submit any additional medical records relevant 
to his claim.  In this respect, the Board notes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to 
VCAA, VA must obtain these outstanding records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  The 
reasoning of this case also applies to claims for increase 
rating.

In the present appeal, the Veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claim involved 
in this remand.  Upon remand therefore, the Veteran should 
be given proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that informs the Veteran as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date for his service-connected PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran and 
his representative a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim addressed 
in this remand, as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should take appropriate action 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers that have treated him recently 
for his service-connected PTSD.  The aid 
of the Veteran in securing these records, 
to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded a VA psychiatric examination 
to determine the current extent and 
severity of his service-connected PTSD.  
It is imperative that the examiner 
reviews the evidence in his claims 
folder, including a complete copy of 
this REMAND, and acknowledges such 
review in his or her report.   The 
examination report should reflect 
consideration of the Veteran's 
documented, relevant medical history.  
All appropriate tests and studies 
should be conducted, and all clinical 
findings should be reported in detail.  
The examiner should report whether PTSD 
causes or would be expected to cause 
deficiencies in most of the following 
areas: work, school, family relations, 
judgment, thinking, or mood.  The 
examiner should also provide a multi-
axial assessment, including assignment 
of a Global Assessment of Functioning 
(GAF) score and an explanation of what 
the score means.  All examination 
findings and the complete rationale for 
all opinions expressed and conclusions 
reached should be set forth in a 
legible report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
Veteran's claim.  If a determination 
remains adverse to the Veteran, the 
Veteran must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




